Title: To George Washington from William Brown, 15 April 1780
From: Brown, William
To: Washington, George


          
            Sir
            Philada April 15th 1780
          
          I have the honor to enclose a general return of the hospitals and Sick of the Army from the first of March to the first of April past; and now beg leave to inform your Excellency, that, with great reluctance on one consideration, but from absolute necessity on others, I am about to avail myself of the discretionary leave I obtained from your Excellency to visit my family for a few weeks—I have so disposed matters in the Hospital department, that on any event, that I can conceive to take place, nothing will suffer therein thro’ my absence for five or six weeks, which is the utmost of the time I shall be away—The hospitals already established & going on well in the vicinity of the Army, will easily receive all the Sick that will be sent from Camp, while the army continues stationary; and Dr Bloomfeild with three assistants waits at Pluckemin to take immediate charge of the surplus of such as will be left on the ground, in case of the Army’s moving, that the old hospitals cannot receive—I have proposed that these should be accommodated either in General Knoxs buildings (if he evacuates them) or in some of the best of the vacated hutts—After all; I must assure your Excellency, that nothing less than the apprehension of danger even to my Wife’s life, in the critical situation in which she now is, unless I attend her, could induce me to avail myself so far of your Excellency’s indulgence at this time. I am, with the most perfect respect, Your Excellency’s most obedient humble Servant
          
            W. Brown
          
        